Conger, J. This was a bill filed by appellees to enjoin appellant from foreclosing two deeds of trust and to cancel certain shares of stock held by appellees in the appellant company. Appellees had, under the rules of the company, taken the shares of stock, and upon them borrowed from appellant the money in question, giving the trust deeds mentioned to secure the repayment of the same. The two grounds relied upon for relief are : Fraud and misrepresentation by said association or its officers, whereby appellee, Winget, was induced to become a member of the association, and fraudulent statements of the officers of the association as to the consideration of the notes and trust deed. The record is quite Voluminous upon these questions, and it would answer no good purpose to review the evidence. We have carefully examined all the evidence as contained in the record and fail to find anything whatever in it to sustain the charges made in the bill or the findings of the master. The master, in his report of the evidence and the findings therein, says: “I further find that as to the allegation in complainants’ bill, viz., ‘ that said complainant, Warren C.Winget, was induced to become a borrower in said institution by false and fraudulent representations,’ that the testimony is conflicting and unsatisfactory.” After carefully considering the whole record, it simply presents to our minds a case wherein appellees entered into the arrangement held out to the public by the appellant company voluntarily and freely, and after experimenting with it for a few years reached the conclusion that it was not as profitable as they had supposed, and now seek by their bill to be relieved from the consequences of their own lack of judgment. The decree of the Circuit Court will be reversed and the cause remanded to the Circuit Court, with directions to dismiss the bill. Reversed and remanded.